Citation Nr: 1510713	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to an initial rating greater than 10 percent for a disability manifested by chronic stuttering. 

3.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to April 1976 and from January 2004 to April 2005, including in Iraq in support of Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted, in pertinent part, the Veteran's claims of service connection for radiculopathy of the right lower extremity (which was characterized as lumbar radiculopathy, claimed as leg pain), assigning a zero percent rating effective December 11, 2005, radiculopathy of the left lower extremity (which was characterized as lumbar radiculopathy, left lower extremity), assigning a zero percent rating effective December 11, 2005, and for a disability manifested by chronic stuttering (which was characterized as chronic stuttering), assigning a 10 percent rating effective April 6, 2005.  The RO also denied the Veteran's claims of service connection for an acquired psychiatric disability, to include PTSD and depression.  Jurisdiction over these matters has been transferred to the RO in St. Petersburg, Florida.  

In a September 2009 rating decision, the RO assigned higher initial 10 percent ratings effective April 6, 2005, for the Veteran's service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  Because these are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Jurisdiction over these matters has been transferred to the RO in St. Petersburg, Florida.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in St. Petersburg, Florida.  A transcript of this hearing has been associated with the claims file. 

In August 2013, the Board remanded the Veteran's claim of service connection for an acquired psychiatric disability and an initial rating greater than 10 percent for a disability manifested as stuttering, radiculopathy of the lower right extremity and radiculopathy of the lower left extremity to the RO for additional development. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's acquired psychiatric disability, variously diagnosed, may be reasonably related to the service.  

2.  Since service connection was established for a disability manifested by chronic stuttering, the evidence of record has not showed severe incomplete paralysis of the fifth or twelfth cranial nerves.  

3.  Since service connection was established for radiculopathy of the right and left lower extremities, the Veteran's symptoms manifested as constant pain and limitation of standing, walking and bending; it has not manifested as moderate sensory deficit.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).

2.  The criteria for the assignment of an initial disability rating  in excess of 10 percent for a disability manifested as chronic stuttering, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25,4.31, 4.124a, Diagnostic Code 8212 (2014).  

3.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  

4.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The notification obligation in this case was accomplished by way of a VCAA letters from the RO to the Veteran dated in June 2006 and August 2013.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the propriety of the initially assigned ratings for the service-connected chronic stuttering and radiculopathy of the lower extremities, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection chronic stuttering and radiculopathies were granted and an initial rating was assigned in the June 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, appropriate VCAA notice was mailed to the Veteran in May 2011. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations, to include those conducted in October 2006, September 2011, and October 2013 to determine and etiology of his acquired psychiatric disease; and in September 2013 and October 2013, to determine the current severity of his chronic stuttering and radiculopathy disabilities.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the VA examinations.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board travel hearing, the VLJ noted the elements that were lacking to substantiate the claims of service connection and initial increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, and current severity of his current disability that was related to his service.  They also asked questions to draw out the current state of the Veteran's claimed disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied that there has been substantial compliance with the August 2013 remand directives, which included attempting to obtain the outstanding VA treatment records, and obtaining VA examinations for the remanded claims therein.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his current mental problems, to include PTSD and depression, are a result of active service.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f). 

The record shows that the Veteran has been diagnosed with PTSD and other psychiatric disorders including depression and conversion disorder.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disease.  

Post-service treatment records revealed that the Veteran began treatment for anxiety in October 2005 from the East Orange VA Medical Center (VAMC).  A September 2006 clinician note reported that the Veteran was seen and treated for a diagnosis of PTSD by a VA psychiatrist.  An April 2007 VA psychiatrist continued to diagnose the Veteran with chronic PTSD and counseled him on sleep hygiene, supporting therapy , and counseling.  

The Veteran was afforded a VA examination in October 2006.  The examiner reported that the claims file was reviewed as part of the examination.  The Veteran reported that he was in Iraq in 2004 and 2005.  He reported getting shot and mortared on a daily basis in Iraq, and that his barracks were hit.  The Veteran also reported that he saw people getting shot and was tearful in talking about his experience.  He also reported subjective symptoms of nightmares, flashbacks, hypervigilance, startled response, poor sleep, depression, anxiety, and isolation since returning from deployment.  A physical examination revealed that the Veteran's mood was depressed, his affect was blunt, but his speech, thought process, perception, and orientation were normal.  The examiner noted that he was working full time and spends most of his free time at home and that he is a loner.  The examiner finds that he has symptoms of PTSD and provided a GAF score of 50.  The examiner concluded that he had moderate symptoms and is somewhat isolative, but he is able to work.  

The Veteran was afforded a VA examination in September 2011.  The examiner reported that the claims file was reviewed as part of the examination.  The Veteran reported treatment for PTSD in 2005 after returning from Iraq.  He reported currently receiving psychiatric medication from the Gainesville VAMC and attending PTSD group counseling in Ocala.  The Veteran also reported that he is unaware of a family history of mental illness.  With regards to stressors, the Veteran reported witnessing people getting blown up in a car bomb which the examiner found met the Criterion A for a diagnosis of PTSD and that it is a stressor related to the Veteran's fear of hostile military and terrorist activity.  However, the examiner found that the Veteran does not have any symptoms attributable to PTSD despite reporting symptoms of instructive memories, nightmares, flashbacks, avoidance, short term memory loss, anhedonia, detachment, and increased arousal symptoms.  A physical examination revealed that the Veteran was stuttering and his mood was "not good."  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner found that the Veteran overendorsed symptoms suggestive of PTSD and exhibited questionable effort during the mental status examination.  The examiner also reported that she was unable to provide a diagnostic impression or determine the Veteran's level of functioning without resorting to speculation.  The examiner also found that the diagnostic impression from the examination is inconsistent with diagnoses listed in the Veteran's treatment record.  

The Veteran's VA treating clinician submitted an opinion to VA in August 2013.  The clinician reported that she has treated the Veteran for PTSD since August 2009.  She found that the Veteran has the full range of PTSD symptoms and that he meets the DSM-IV criteria for a diagnosis of PTSD that is related to combat experiencing during his military service from 1975 to 2009.  The Veteran also has a diagnosis for depression and mild traumatic brain injury (TBI).  The clinician does not anticipate that his symptoms will resolve in the near future.  

The Veteran was afforded a VA examination in October 2013.  The examiner found that the Veteran does not meet the DSM criteria for a diagnosis of PTSD, and provided a diagnosis of conversion disorder.  The examiner opined that the Veteran's conversion disorder cannot be attributed to an incident in service without resorting to mere speculation.  The examiner also reported that no other diagnosis is found.    

When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence that is considered favorable Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board finds that the evidence of record is in equipoise as to whether the Veteran's diagnosed psychiatric condition is a result of service.  The October 2006 VA examiner diagnosed the Veteran with PTSD but did not provide an etiological link to the PTSD diagnosis.  The September 2011 VA examiner found that the Veteran did not meet the DSM criteria for PTSD based on his findings of over-exaggerated responses, however, she did not provide an adequate detail of these findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  In contrast, the Veteran's psychiatric treatment records since October 2005 include VA complaints, treatments and medical opinions that collectively found the Veteran's PTSD was a result of military service.  Additionally, the Veteran's VA treating clinician reported that the Veteran had symptoms related to combat service and found that his symptoms met the DSM criteria for a diagnosis of PTSD.  Finally, the October 2013 diagnosed the Veteran with conversion disorder but reported that he could not link the diagnosis to service without resorting to mere speculation.   

Thus, the Board finds that the VA treating physicians' diagnoses and opinions are based on an accurate factual background and the findings are well supported by lay statements, STRs and medical evidence of record.  Based on the foregoing, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's psychiatric condition is due to military service.  With resolution of doubt in the Veteran's favor, service connection for an acquired psychiatric condition is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

III. Initial Increase Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

A.  Chronic Stuttering 

The Veteran seeks an initial rating in excess of 10 percent for his disability manifested as chronic stuttering.  

By way of history, the Veteran filed an original claim for service connection for  speech problems in December 2005.  Service treatment records noted an unexplained onset of stuttering while he was deployed in Iraq in March 2005.  In a June 2007 rating decision, the RO initially granted a 10 percent rating for chronic stuttering under the criteria of 38 C.F.R. 4.124a, Diagnostic Code 8212 for moderate incomplete paralysis of the twelfth cranial nerve, effective April 6, 2005, the day after the Veteran's discharge from service.  

Neurological disabilities are ordinarily to be rated in proportion to the loss of motor, sensory, or mental function.  38 C.F.R. § 4.120.   Under Diagnostic Codes 8212 and 8205, a ten percent rating is warranted for moderate incomplete paralysis of the fifth or twelfth cranial nerves.  A 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating for complete paralysis.  The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4124a.  As noted, in applying the schedular criteria for rating nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating criteria does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

At the June 2013, the Veteran testified that his stuttering began after he was nearly struck by an Iraqi tank. The Veteran also testified that his stuttering has worsened.  In August 2013, the Board remanded the chronic stuttering disability for a VA examination to determine whether the chronic stuttering is manifested by incomplete severe paralysis of the cranial nerve.  The examiner was also asked whether the Veteran experiences any loss of motor function of the tongue due to his chronic stuttering.  

Treatment records dated January 2013 from the Gainesville VAMC reported that the Veteran was able to discuss military experiences but his speech symptoms of increased stuttering and difficulty finding the right words appeared when he was discussing a "hot topic" that was emotionally charged.  In an August 2013 psychiatric treatment record, the Veteran reported that his stuttering pattern affects his self-esteem daily.  The examiner asked the Veteran to consider the possibility that his stuttering may have come after the damage to esteem and that it is a distraction to focus away from more real issues or feelings.  The Veteran states that this may be true and has accepted that his speech pattern as unchangeable and may be caused by a damaged ego.  

The Veteran was afforded a VA examination in September 2013.  The examiner reported that he had reviewed the VBMS electronic claims file and conducted an in-person examination of the Veteran.  The Veteran reported that he developed a stutter after he thought that he was going to be killed by a tank and became very frightened.  The Veteran reported that he is attending speech therapy at the Gainesville VAMC and feels that his stuttering is worse.  The Veteran denied any difficulty in chewing or swallowing food or beverage.  A physical examination of the cranial nerves revealed normal motor and sensory abilities.  The examiner found that the Veteran was able to perform all motor functions in the cranial nerves necessary for mastication, facial expression, swallowing, coughing, and tongue movements.  The examiner noted that the Veteran does repeat words but his speech is easily understandable and he had no problems obtaining a history and communicating with the Veteran.  A magnetic resonance imaging (MRI) of the brain revealed findings suggestive of intracranial hypotension.  The Veteran was noted to have a history of dementia and brain injury.  The examiner found no functional impact with regards to the Veteran's cranial nerve condition.  The examiner opined that the Veteran does not have a neurological condition causing his stuttering.  By way of rationale, the examiner reported that the cranial nerve examination was normal. 

In this case, there are no medical records indicating the level of severity of the Veteran's chronic stuttering.  Service treatment records merely show an onset of stuttering while the Veteran was deployed in Iraq.  Post-service VA treatment records showed that the Veteran stutters when discussing certain topics and that he has attended speech therapy.  On VA examination in September 2013, the examiner performed a cranial nerve examination and found no abnormalities in the Veteran's nerves and sensory, although the Veteran's stuttering was noted on examination.  

As for the Veteran's assertions, the Board, again, acknowledges that the Veteran is competent, as a layperson, to report that his own symptoms. See, e.g., Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.).  As indicated, the Board has certainly considered his assertion in this regard.  However, the Veteran's subjective complaints of worsening stuttering simply do not, without more, provide a basis for award of an initial increased rating in excess of 10 percent.  On this record, the Board can only surmise that the Veteran's service-connected chronic stuttering has manifested as speech impairment.  However, there is no competent evidence to support that the disability is, or has been, manifested as severe incomplete paralysis or complete paralysis under Diagnostic Code 8212.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the effective date of the award of service connection, the Veteran's chronic stuttering has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321. 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008). 
  
If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116. 

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's chronic stuttering disability.  The rating schedule fully contemplates the described symptomatology for the disability, and provide for ratings higher than those assigned based on more significant functional impairment.  The September 2013 VA examiner noted that he had no problems communicating with the Veteran and he found no functional impairment as a result of his condition.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's chronic stuttering disability, pursuant to Fenderson, at any point, and that the claim for a higher initial disability rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports the claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 3.102; Gilbert 1 Vet. App. at 53-56.

B. Radiculopathy of the Lower Extremities

The Veteran asserts that higher ratings are warranted for radiculopathy of the lower extremities.  At the June 2013 Board hearing, the Veteran testified that his has pain, numbness and tingling in both legs upon standing or walking.    

Initially, the Veteran's radiculopathy of the left, lower extremity was rated under diagnostic code 8520, paralysis of the sciatic nerve and his radiculopathy of the right, lower extremity was rated under diagnostic code 8620, neuritis of the sciatic nerve.  The Veteran's radiculopathy of the right and left lower extremities are currently evaluated under DC 8620.  

For the sciatic nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe with marked muscular atrophy.  Neuritis of the foregoing affected nerves is evaluated as incomplete and complete paralysis of the respective nerve.  38 C.F.R. §§ 4.123, 4.124a, DCs 8520, 8620. 

For the anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  Neuritis of the foregoing affected nerve is evaluated as incomplete and/or complete paralysis of the nerve.  38 C.F.R. §§ 4.123, 4.124a, DCs 8526, 8626. 

For the external popliteal nerve (common peroneal), incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  Neuritis of the foregoing affected nerve is evaluated as incomplete and/or complete paralysis of the nerve.  38 C.F.R. §§ 4.123, 4.124a, DCs 8521, 8621. 

Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

For the entire period of appeal, the Board finds that the Veteran's radiculopathy of the lower extremities was mild in degree, and no worse, after application of the evaluation criteria, and thus ratings higher than 10 percent are not warranted.  VA treatment records in November 2012 revealed a history of chronic lower back pain and lumbar radiculopathy.  The Veteran denied numbness, paresthesia, or blower/bladder changes.  The Veteran also reported that his lower back pain is aggravated by movement.  An electrodiagnostic testing revealed no evidence of acute lumbar or sacral radiculopathy involving either lower limb, however the left tibial motor nerve study revealed borderline-minimal decreased amplitude distally and decreased amplitude proximally.  All remaining nerve conduction studies revealed normal limits.  An August 2013 treatment record revealed that the Veteran reported symptoms of lower back pain with right hip radiculopathy.  The Veteran reported that the pain is sudden in onset and will increase with twisting, changes in gait, or overuse.  The Veteran reported that pain is relieved with rest.  

The Veteran was afforded a VA examination in October 2013.  The Veteran complained of constant low back pain that radiates down the posterior thighs to his calves, and feet.  He reported that he is treated at the Gainesville VAMC for his condition and is prescribed medication, transcutaneous electrical nerve stimulation (TENS) for pain, and a back brace.  He also reported that the pain is aggravated by prolonged sitting, walking and bending.  Range of motion testing of the thoracolumbar spine revealed forward flexion ending at 70 degrees, extension ending at 20 degrees, right lateral flexion ends at 30 degrees, left lateral flexion ends at 30 degrees, right lateral rotation ends at 30 degrees, and left lateral rotation ends at 30 degrees without any additional limitation following repetitive testing.  The contributing factors of the functional limitation were less movement than normal and pain on movement.  The examiner also found localized tenderness or pain to palpitation of joints and/or soft tissues of the lumbar spine which he detailed as lumbar paraspinals.  The Veteran was not found to have any muscle guarding or spasms.  Muscle strength testing revealed normal strength without any indication of muscle atrophy.  Reflex and sensory examination revealed findings within normal limits.  The examiner also found no radiculopathy of either side, or any neurologic abnormalities related to the thoracolumbar spine.  The examiner noted that the Veteran wore a back brace on a regular basis and used a cane on a constant basis.  The examiner found no evidence of radiculopathy.  The examiner also noted that the Veteran is not having a flare-up today, so it would be speculative to report additional ROM loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-up, or when joints are used repeatedly over a period of time.  

Based on the above, the Board finds that the Veteran's radiculopathy of the right and left lower extremities were mild in degree, and no worse, after application of the evaluation criteria, and thus ratings higher than 20 percent are not warranted for the lower extremities.  VA treatment records show that nerve impairment in the lower extremities was characterized mainly by increased pain and the Veteran denied numbness, paresthesia, or blower/bladder changes.  At the October 2013 VA examination, a sensory examination revealed normal results and no evidence of radiculopathy.  

For the reasons articulated, the preponderance of the evidence is against the claims for ratings higher than 10 percent for radiculopathy of the lower extremities. 

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's radiculopathy disabilities.  The primary symptoms associated with his bilateral radiculopathy of the lower extremities are constant pain, and limitation on walking, standing, and bending.  He has not asserted any symptoms related to his radiculopathy that are not contemplated by the rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed, is granted.

An initial rating in excess of 10 percent for a disability manifested as chronic stuttering, is denied.

An initial rating in excess of 10 percent for radiculopathy of the right, lower extremity, is denied.

An initial rating in excess of 10 percent for radiculopathy of the left, lower extremity, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


